AFTER REMAND FROM THE ALABAMA SUPREME COURT
McMillan, judge.
Pursuant to the Alabama Supreme Court’s decision in Ex parte Williamson, 584 So.2d 1289 (Ala.1991), the appellant’s conviction for breaking and entering, in violation of § 13A-8-ll(b), Code of Alabama 1975, is reversed and the cause is remanded to the trial court for retrial on that count, as well as on the conviction for attempted rape. See Williamson v. State, 570 So.2d 722 (Ala.Cr.App.1990).
REVERSED AND REMANDED.
All the Judges concur.